Citation Nr: 0601875	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  05-20 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for low back pain.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 to September 
1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The RO denied the veteran's claim for service connection 
for low back pain in September 1944.  The veteran did not 
appeal the decision.  

3.  Evidence received since the September 1944 rating 
decision is duplicative or does not relate to an 
unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The September 1944 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).   

2.  No new and material evidence has been received since the 
September 1944 rating decision to reopen a claim for service 
connection for low back pain.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the veteran's claim for service connection for 
low back pain in September 1944.  The veteran did not appeal 
the decision.  The RO's decision is final.  See 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 3.160(d) (2005).  

However, if new and material evidence is presented or secured 
with respect to a claim that has been denied, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In a September 1944 rating decision, the RO denied the 
veteran's claim because the veteran's disability was rated as 
spina bifida occulta and was not considered a "disability" 
within the meaning of VA regulations at that time.  Evidence 
of record in September 1944 consisted of the veteran's 
service medical records (SMRs).  

Evidence received since the September 1944 rating decision 
consists of: a clinical record from August 1944, duplicates 
of VA medical records from 1945, a letter from a private 
practitioner, Dr. J., dated in October 2003; a duplicate of a 
Magnetic Resonance Imaging (MRI) report from a private 
practitioner, dated January 1996; a letter about the 
veteran's MRI from Dr. S. to Dr. G., dated April 2004; an MRI 
record from May 2004, a duplicate of his induction physical 
examination, the veteran's outpatient treatment records from 
the VA Medical Center (VAMC) in Augusta, Georgia; a duplicate 
of a private audiology report dated in April 2003, and a 
letter from the veteran dated December 2005.  

First, the Board observes that the veteran's induction 
examination, SMRs, January 1996 MRI record, and audiology 
report are duplicates of information previously of record and 
therefore are not "new".  The April 2003 audiology report 
does not pertain to the veteran's low back pain claim.  The 
remaining evidence is new, in that it has not been submitted 
to VA before.  The October 2003 letter from Dr. J. is simply 
a letter from one doctor to another, reporting on the 
veteran's lower extremity arterial study with exercise; the 
veteran's results were within normal limits.  The April 2004 
letter to Dr. G. from Dr. S describes the veteran's 1996 MRI 
results and discusses the veteran's current diagnosis.  
However, it does not link the veteran's current disability to 
his military service many years ago.  The May 2004 MRI record 
also simply describes the veteran's current disability.  The 
content of the veteran's December 2005 letter does not relate 
to an unestablished fact necessary to substantiate his claim, 
and does not raise a reasonable possibility of substantiating 
his claim.  

The Board finds that the evidence submitted with the 
veteran's July 2004 NOD is not new and material because it 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Specifically, none of the evidence received 
indicates that the veteran's low back pain was incurred 
during, or aggravated by, his military service over 50 years 
ago.  Accordingly, the Board finds no new and material 
evidence to reopen the claim for service connection for low 
back pain.  The claim is not reopened.  38 U.S.C.A. § 5108.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in July 2003, as well as information provided in the 
May 2005 SOC, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the May 2005 SOC 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued the VCAA notice in July 
2003, prior to the August 2003 adverse determination on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
The RO did not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  However, the Board is satisfied that the July 
2003 VCAA notice and the May 2005 SOC otherwise fully 
notified the veteran of the need to give VA any evidence 
pertaining to his claim, such that there is no prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).   See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  Moreover, neither 
the veteran nor his representative has made any showing or 
allegation that the content of the VCAA notice resulted in 
any prejudice to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (the appellant bears the initial burden 
of demonstrating VA's error in the adjudication of a claim 
and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records and VA medical records.  
The veteran submitted copies of his medical records from 
private practitioners and did not provide VA with the proper 
release to secure private medical records.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

As no new and material evidence has been received, the claim 
for service connection for low back pain is not reopened.  
The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


